

________________________________________________________________________________










LIQUIDATING TRUST AGREEMENT




Dated as of December 31, 2004




by and among






AFG Investment Trust C,
a trust formed under the laws of the State of Delaware ("Investment Trust C")


as Grantor


by


AFG ASIT Corporation,
not in its individual capacity
but solely as the Managing Trustee of Grantor


and


Wilmington Trust Company,
not in its individual capacity but solely as the Liquidating Trustee










_________________________________________________________________________________






 
     

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
ARTICLE I: NAME AND DEFINITIONS                                    2
 
1.1    Name                                      2
 
1.2    Certain Terms Defined                                           2
 
ARTICLE II: NATURE OF TRANSFER                                      4
 
2.1    Purpose of Liquidating Trust                                         4
 
2.2    Prohibited Activities                                               5
 
2.3    No Reversion to Investment Trust C                                   5
 
2.4    Payment of Liabilities                                             5
 
2.5    Bill of Sale, Assignment, Acceptance and Assumption Agreement;
Instruments of Further Assurance                                               5
 
2.6    Incidents of Ownership                                                6
 
2.7    Notice to Unlocated Holders of Investment Trust C
Units                                                          6
 
ARTICLE III: BENEFICIARIES 
                                                                                                  
6
 
3.1    Beneficial Interests                                                     
6
 
3.2    Rights of Beneficiaries                                                 7
 
3.3    No Transfer of Interests of Beneficiaries                               7
 
3.4    Trustee as Beneficiary8
 
ARTICLE IV: DURATION AND TERMINATION OF LIQUIDATING TRUST                   8
 
4.1    Duration8
 
4.2    Other Obligations of the Liquidating Trustee upon
Termination                                                   8
 
ARTICLE V: ADMINISTRATION OF LIQUIDATING TRUST ASSETS 
                                    8
 
5.1    Sale of Liquidating Trust
Assets                                                                                             
8
 
5.2    Transactions with Related
Persons                                                                                         
9
 
5.3    Payment of Claims, Expenses and
Liabilities                                        9
 
5.4    Interim
Distributions                                                         9
 
5.5    Final Distribution                                                       
9
 
5.6    Reports to Beneficiaries and
Others                                            10
 
5.7    Federal Income Tax Information                                          
10


5.8    Employment of
Manager                                                            11
 
ARTICLE VI: POWERS OF AND LIMITATIONS ON THE LIQUIDATING TRUSTEE            11
 
6.1    Limitations on Liquidating
Trustee                                         11
 
6.2    Specific Powers of the Liquidating Trustee12
 
ARTICLE VII: CONCERNING THE LIQUIDATING TRUSTEE, BENEFICIARIES, EMPLOYEES
AND AGENTS                                                   15
 
7.1    Generally                                                     15
 
7.2    Reliance by Liquidating
Trustee                                             15
 
7.3    Limitation on Liability to Third
Persons                                   16
 
7.4    Recitals                                                        17
 
7.5    Indemnification                                                        
17
 
7.6    Rights of Liquidating Trustee, Employees, Independent Contractors
and Agents to Own Liquidating Trust Units or Other Property and
to Engage in Other Business                                                    
18
 
7.7    Contribution Back                                                      18
 
ARTICLE VIII: PROTECTION OF PERSONS DEALING WITH THE LIQUIDATING TRUSTEE      19
 
8.1    Action by Liquidating
Trustee                                                       19
 
8.2    Reliance on Statements by the Liquidating
Trustee                                    19
 
ARTICLE IX: COMPENSATION OF LIQUIDATING TRUSTEE                              19
 
9.1    Amount of Compensation                                                19
 
9.2    Dates of Payment                                                         
19
 
9.3    Expenses                                                                
19
 
ARTICLE X: THE LIQUIDATING TRUSTEE AND SUCCESSOR LIQUIDATING TRUSTEE   19
 
10.1    Number and Qualification of Liquidating
Trustees                                   19
 
10.2    Resignation and Removal                                               20
 
10.3    Appointment of Successor                                              20
 
10.4    Acceptance of Appointment by Successor Liquidating
Trustee                       21
 
10.5    Bonds                                                   21
 
ARTICLE XI: CONCERNING THE BENEFICIARIES                                21
 
11.1    Evidence of Action by
Beneficiaries                                     21
 
11.2    Limitation on Suits by
Beneficiaries                                            22
 
11.3    Requirement of Undertaking                                          22
 
ARTICLE XII: MEETING OF BENEFICIARIES                                           
22
 
12.1    Purpose of
Meetings                                                           22
 
12.2    Meeting Called by Liquidating
Trustee                                             22
 
12.3    Meeting Called on Request of Beneficiaries                              
22
 
12.4    Persons Entitled to Vote at Meeting of
Beneficiaries                              23
 
12.5    Quorum                                                     23
 
12.6    Adjournment of Meeting                                               23
 
12.7    Conduct of Meetings                                                   
23
 
12.8    Record of Meeting                                                 23
 
ARTICLE XIII: AMENDMENTS                                          23
 
13.1    Consent of
Beneficiaries                                                    23
 
13.2    Notice and Effect of Amendment                                       24
 
13.3    Liquidating Trustee’s Declining to Execute
Documents                                            24
 
ARTICLE XIV: MISCELLANEOUS PROVISIONS                               24
 
14.1    Filing Documents                                                  24
 
14.2    Intention of Parties to Establish Liquidating
Trust                            24
 
14.3    Beneficiaries Have No Rights or Privileges as Holders of
Investment Trust C Units                                                24
 
14.4    Laws as to Construction                                             25
 
14.5    Severability                                                    25
 
14.6    Notices                                                          25
 
14.7    Counterparts                                                         26


 
     

--------------------------------------------------------------------------------







LIQUIDATING TRUST AGREEMENT




This LIQUIDATING TRUST AGREEMENT (this "Agreement"), dated as of December 31,
2004 (the "Effective Date"), by and among AFG ASIT Corporation, not in its
individual capacity but solely as Managing Trustee (the "Managing Trustee") of
AFG Investment Trust C, a trust formed under the laws of the State of Delaware
("Investment Trust C"), pursuant to a certain Third Amended and Restated
Declaration of Trust dated as of October 1, 2003, as the same has been amended
thereafter from time to time (the "Trust Agreement") and WILMINGTON TRUST
COMPANY, a Delaware banking corporation as Liquidating Trustee (the "Liquidating
Trustee").


WHEREAS, pursuant to Section 1.6 thereof, the Trust Agreement shall continue in
full force and effect until December 31, 2004, except that Investment Trust C
shall be dissolved, its affairs wound up and its assets liquidated prior to such
date upon the sale or other disposition of all or substantially all of the
Assets of Investment Trust C, unless the Managing Trustee elects to continue
Investment Trust C’s business for the purpose of the receipt and collection of
any consideration to be received in exchange for Assets (which activities shall
be deemed to be a part of such sale or other disposition and the winding up of
the affairs of Investment Trust C); and
 
WHEREAS, the Trust Agreement provides that the Managing Trustee shall use its
best efforts to sell all of the Assets of Investment Trust C not later than the
end of the tenth year following Investment Trust C’s Final Closing, provided
that market conditions existing at the time permit sale of the Assets on terms
deemed reasonable by the Managing Trustee; and
 
WHEREAS, pursuant to the Trust Agreement, the Managing Trustee shall have full
power and authority on behalf on Investment Trust C to sell, exchange or
otherwise dispose of the Assets on terms the Managing Trustee deems to be in the
best interests of Investment Trust C; and
 
WHEREAS, the Managing Trustee has determined that it is necessary and advisable
and in the best interest of Investment Trust C to (i) sell or otherwise dispose
of all or substantially all of its Assets, (ii) dissolve Investment Trust C, and
(iii) wind up the business of Investment Trust C in accordance with the Trust
Agreement, pursuant to the Plan of Complete Dissolution and Liquidation (the
“Plan”), entered into as of December 31, 2004 by AFG ASIT Corporation, not in
its individual capacity but solely as Managing Trustee and Wilmington Trust
Company, not in its individual capacity but solely as Delaware Trustee of
Investment Trust C and in conformity with the laws of the State of Delaware; and
 
WHEREAS, all cash including the Cash Reserves and all right, title and interest
in and to all other assets of Investment Trust C that could not be sold for cash
prior to its dissolution (the "Retained Assets") shall be placed in a separate
liquidating trust, identified individually as “AFG Investment Trust C
Liquidating Trust,” for the benefit of the Beneficiaries (as hereinafter
defined), with Wilmington Trust Company an independent, nationally-recognized
financial institution as its trustee; and


WHEREAS, the Managing Trustee, on behalf of Investment Trust C, wishes to engage
Wilmington Trust Company as the trustee of the AFG Investment Trust C
Liquidating Trust (referred to hereafter as the “Liquidating Trust”), and
Wilmington Trust Company wishes to accept such engagement, each on the terms set
forth in and in accordance with this Agreement; and


WHEREAS, capitalized terms used herein but not defined herein shall have the
meanings ascribed to them in the Trust Agreement.


NOW, THEREFORE, for good and valuable consideration, Investment Trust C hereby
agrees to grant, release, assign, convey and deliver unto the Liquidating
Trustee for the benefit of the Beneficiaries (as hereinafter defined), all of
the right, title and interest of Investment Trust C in and to the Retained
Assets for the uses and purposes stated herein on the Effective Date, subject to
the terms and provisions set out below, and the Liquidating Trustee hereby
agrees to accept such Retained Assets and such Liquidating Trust, subject to the
following terms and provisions:


ARTICLE I
NAME AND DEFINITIONS


1.1    Name. This Liquidating Trust shall be known as the “AFG Investment Trust
C Liquidating Trust”.


1.2    Certain Terms Defined. For all purposes of this instrument, unless the
context otherwise requires:


(a)    "Affiliated Person" shall mean a Person (i) who in his individual
capacity is a director, trustee, officer, partner or employee of the Manager or
of a Person who controls, is controlled by or is under common control with the
Manager or (ii) who controls, is controlled by or is under common control with
the Manager.


(b)    "Agreement" shall mean this instrument as originally executed or as it
may from time to time be amended pursuant to the terms hereof.


(c)    "Beneficial Interest" shall mean each Beneficiary's proportionate share
of the Liquidating Trust Assets in the Liquidating Trust determined by the ratio
of the number of Investment Trust C Units held by the Initial Beneficiary on the
close of business on the Record Date in Investment Trust C over the total number
of Investment Trust C Units existing on such Record Date in Investment Trust C
and thereafter each Beneficiary's proportional beneficial interest in Investment
Trust C’s Liquidating Trust represented by Liquidating Trust Units.


(d)    "Beneficiaries" shall mean the holders from time to time on or after the
Record Date, including the Initial Beneficiaries and the Subsequent
Beneficiaries.


(e)    "Initial Beneficiaries" shall mean the initial holders of Liquidating
Trust Units.


(f)    "Investment Trust C" shall mean the trust formed under the laws of the
State of Delaware, under a certain Third Amended and Restated Declaration of
Trust dated as of October 1, 2003, as the same has been amended thereafter from
time to time, maintained by the Managing Trustee, identified as “AFG Investment
Trust C;” also referred to herein as the “Trust.”


(g)    "Investment Trust C Units" shall mean the units in Investment Trust C
held by each of the Beneficiaries as of the Record Date.


(h)    "Liquidating Trust" shall mean the liquidating trust created by this
Agreement maintained by the Liquidating Trustee holding Liquidating Trust
Assets, identified as the “AFG Investment Trust C Liquidating Trust”;


(i)    "Liquidating Trust Assets" shall mean all the property held from time to
time by the Liquidating Trustee under this Agreement, which initially shall
consist of the Retained Assets granted, assigned and conveyed to the Liquidating
Trustee by Investment Trust C, the Cash Reserves, and, in addition, shall
thereafter include all proceeds and other receipts of, from, or attributable to
any assets, causes of actions or claims held by the Liquidating Trust.


(j)    "Liquidating Trust Units" shall mean those equal, undivided portions into
which the Beneficial Interests in the Liquidating Trust Assets are divided, as
evidenced on the books and records of the Liquidating Trust.


(k)    "Liquidating Trustee" shall mean the original Liquidating Trustee under
this Agreement and its successor(s), if any.


(l)    "Manager" shall mean such Person or Persons who have been employed by, or
who have contracted with, the Liquidating Trustee to assist in the management of
the Liquidating Trust.


(m)    "Person" shall mean an individual, a corporation, a partnership, an
association, a joint stock company, a limited liability company, a trust, a
joint venture, any unincorporated organization, or a government or political
subdivision thereof.


(n)    "Record Date" shall mean the date selected by the Grantors for
determination of the holders of Investment Trust C Units entitled to become
Beneficiaries.


(o)  "Settlement Agreement" shall mean the Stipulation of Settlement dated
November 3, 2004 by and among the parties to that certain action captioned Lewis
v. AFG Investment Trust C, C.A. No. 497-N, in the Chancery Court of the State of
Delaware.


(p)  Subsequent Beneficiaries" shall mean Beneficiaries as reflected on the
books and records of the Liquidating Trust from time to time after the Effective
Date, other than the Initial Beneficiaries.


ARTICLE II
NATURE OF TRANSFER


2.1    Purpose of Liquidating Trust.


(a)    It is expected that Investment Trust C shall liquidate and dissolve prior
to fully winding up its affairs, including, but not limited to, the sale of its
remaining assets, the collection of any receivables and the payment of any
unsatisfied debts, claims, liabilities, commitments, suits and other
obligations, whether contingent or fixed or otherwise (the "Liabilities"),
except for such Liabilities for which Investment Trust C has previously reserved
by the retention of the Cash Reserves as described in the recitals hereto. The
Liquidating Trust hereby is organized for the sole purpose of winding up the
affairs of Investment Trust C as promptly as reasonably possible and with no
objective to continue or engage in the conduct of a trade or business.


(b)    Investment Trust C’s Cash Reserves and Retained Assets to be granted,
assigned and conveyed to the Liquidating Trustee as of the Effective Date will
be held in the Liquidating Trust, and the Liquidating Trustee will: (i) further
liquidate the Liquidating Trust Assets as it deems to be necessary to carry out
the purpose of the Liquidating Trust and facilitate distribution of the
Liquidating Trust Assets; (ii) protect, conserve and manage the Liquidating
Trust Assets in accordance with the terms and conditions hereof; (iii) take such
actions as may be necessary to carry out the intent of the proposals approved by
the written consent of the unit holders of Investment Trust C solicited pursuant
to a Solicitation Statement dated as of June 2, 2004 (the “Solicitation
Statement”); and (iv) distribute the Liquidating Trust Assets in accordance with
the terms and conditions hereof.


(c)    It is intended that the granting, assignment and conveyance of the Cash
Reserves and the Retained Assets by Investment Trust C to the Liquidating
Trustee pursuant hereto shall be treated for federal and state income tax
purposes as if Investment Trust C made such distributions directly to the
holders of Investment Trust C Units. It is further intended that for federal,
state and local income tax purposes the Liquidating Trust shall be treated as a
liquidating trust under Treasury Regulation Section 301.7701-4(d) and any
analogous provision of state or local law, and the Beneficiaries shall be
treated as the owners of their respective share of the Liquidating Trust
pursuant to Sections 671 through 679 of the Code and any analogous provision of
state or local law and shall be taxed on their respective share of the
Liquidating Trust's taxable income (including both ordinary income and capital
gains) pursuant to Section 671 of the Code and any analogous provision of state
or local law. The Liquidating Trustee shall file all tax returns required to be
filed with any governmental agency consistent with this position, including, but
not limited to, any returns required of grantor trusts pursuant to Section
1.671-4(a) of the Income Tax Regulations. Investment Trust C agrees that the
Transfer Agent acting on its behalf may prepare and file applicable K-1’s
respecting the Beneficiaries’ Investment Trust C income. To the extent that the
Liquidating Trustee becomes liable for the payment of taxes, including
withholding taxes, in respect of income derived from the investment of funds
held hereunder or any payment made hereunder (collectively, the "Taxes"), the
Liquidating Trustee may pay such Taxes. The Liquidating Trustee may withhold
from any payment of the Liquidating Trust Assets such amount as the Liquidating
Trustee estimates to be sufficient to provide for the payment of such Taxes not
yet paid, and may use the sum withheld for that purpose. The Liquidating Trustee
shall be indemnified and held harmless against any liability for Taxes and for
any penalties or interest in respect of Taxes on such investment income or
payments in the manner provided herein.


2.2    Prohibited Activities. The Liquidating Trust shall not continue or engage
in the conduct of any trade or business, and the Liquidating Trustee is
expressly prohibited from, and shall have no power or authority to, continue or
engage in the conduct of any trade or business on behalf of the Liquidating
Trust or the Beneficiaries, and all of the terms and conditions hereof shall be
construed accordingly.


2.3    No Reversion to Investment Trust C. In no event shall any part of the
Liquidating Trust Assets revert to or be distributed to Investment Trust C.


2.4    Payment of Liabilities. To the extent that there are available
Liquidating Trust Assets in the Liquidating Trust, the Liquidating Trust hereby
agrees to assume all Liabilities of Investment Trust C on the Effective Date.
Should any Liability be asserted against the Liquidating Trust by the transferee
of the Liquidating Trust Assets or as a result of the assumption made in this
paragraph, the Liquidating Trustee may use such part of Liquidating Trust Assets
as may be necessary in contesting any such Liability or in payment thereof. In
no event shall the Liquidating Trustee, Beneficiaries or employees or agents of
the Liquidating Trust be personally liable, nor shall resort be had to the
private property of such Persons or to any other Liquidating Trust Assets, in
the event the Liquidating Trust Assets are not sufficient to satisfy the
Liabilities asserted against or payable out of such available Liquidating Trust
Assets in the Liquidating Trust.


2.5    Bill of Sale, Assignment, Acceptance and Assumption Agreement;
Instruments of Further Assurance. On the Effective Date, Investment Trust C and
the Liquidating Trust shall execute a Bill of Sale, Assignment, Acceptance and
Assumption Agreement conveying the Retained Assets, Cash Reserves and
Liabilities to the Liquidating Trust, a form of which is attached as Exhibit A
hereto. After the dissolution of Investment Trust C, such Persons as shall have
the right and power to so act, will, upon reasonable request of the Liquidating
Trustee, execute, acknowledge, and deliver such further instruments and do such
further acts as may be necessary or proper to carry out effectively the purposes
of this Agreement, to confirm or effectuate the transfer to the Liquidating
Trustee of any property intended to be covered hereby, and to vest in the
Liquidating Trustee, their successors and assigns, the estate, powers,
instruments or funds in trust hereunder.


2.6    Incidents of Ownership. The holders of Investment Trust C Units as of the
Record Date shall be the Initial Beneficiaries of the Liquidating Trust as
holders of Liquidating Trust Units in Investment Trust C’s Liquidating Trust,
and the Liquidating Trustee shall retain only such incidents of legal ownership
as are necessary to undertake the actions and transactions authorized herein.


2.7    Notice to Unlocated Holders of Investment Trust C Units. If the
Liquidating Trust holds Liquidating Trust Assets for unlocated holders of any
Investment Trust C Units, due notice shall be given to such holders of
Investment Trust C Units in accordance with Delaware law.


ARTICLE III
BENEFICIARIES


3.1    Beneficial Interests.


(a)    The Beneficial Interest of each Initial Beneficiary hereof shall be
determined by Investment Trust C in accordance with a certified copy of
Investment Trust C’s list of Investment Trust C Unit holders as of the Record
Date (the “List”). The Managing Trustee of Investment Trust C will deliver the
certified copy of the List to the Liquidating Trustee within a reasonable time
after the Record Date specifying the Beneficial Interests of each Initial
Beneficiary in Investment Trust C. For ease of administration, the List shall
express the Beneficial Interest of each Initial Beneficiary in terms of units
and it is intended that each unit shall represent one Liquidating Trust Unit in
Investment Trust C’s Liquidating Trust.


(b)    In the case of Investment Trust C Unit holders, customary institutional
book-entry or other records or any other evidence of ownership satisfactory to
the Liquidating Trustee will be deemed to evidence the Beneficial Interest in
the Liquidating Trust of each such Investment Trust C Unit holder, expressed in
Liquidating Trust Units.


(c)    If any conflicting claims or demands are made or asserted with respect to
the ownership of any Liquidating Trust Units, or if there should be any
disagreement between the transferees, assignees, heirs, representatives or
legatees succeeding to all or part of the interest of any Beneficiary resulting
in adverse claims or demands being made in connection with such Liquidating
Trust Units, then, in any of such events, the Liquidating Trustee shall be
entitled, at its sole election, to refuse to comply with any such conflicting
claims or demands. In so refusing, the Liquidating Trustee may elect to make no
payment or distribution with respect to such Liquidating Trust Units, or to make
such payment to a court of competent jurisdiction or an escrow agent, and in so
doing the Liquidating Trustee shall not be or become liable to any of such
parties for their failure or refusal to comply with any of such conflicting
claims or demands, nor shall the Liquidating Trustee be liable for interest on
any funds which it may so withhold. The Liquidating Trustee shall be entitled to
refrain and refuse to act until either (i) the rights of the adverse claimants
have been adjudicated by a final judgment of a court of competent jurisdiction,
(ii) all differences have been adjusted by valid written agreement between all
of such parties, and the Liquidating Trustee shall have been furnished with an
executed counterpart of such agreement, or (iii) there is furnished to the
Liquidating Trustee a surety bond or other security satisfactory to the
Liquidating Trustee, as it shall deem appropriate, to fully indemnify it as
between all conflicting claims or demands.


3.2    Rights of Beneficiaries. Each Beneficiary shall be entitled to
participate in the rights and benefits due to a Beneficiary hereunder according
to his Beneficial Interest. Each Beneficiary shall take and hold the same
subject to all the terms and provisions of this Agreement. The interest of the
Beneficiary hereby is declared and shall be in all respects personal property
and upon the death of an individual Beneficiary, his Beneficial Interest shall
pass as personal property to his legal representative and such death shall in no
way terminate or affect the validity of this Agreement, provided that the
Liquidating Trustee shall not be required to evidence a book entry transfer of a
deceased Beneficiary’s Beneficial Interest to his legal representative until the
Liquidating Trustee shall have received Letters Testamentary or Letters of
Administration and written notice of the death of the deceased Beneficiary. A
Beneficiary shall have no title to, right to, possession of, management of, or
control of, Investment Trust C’s Liquidating Trust Assets except as herein
expressly provided. No widower, widow, heir, or devisee of any person who may be
a Beneficiary shall have any right of dower, homestead, or inheritance, or of
partition, or of any other right, statutory or otherwise, in any property
forming a part of Liquidating Trust Assets but the whole title to Investment
Trust C’s Liquidating Trust Assets shall be vested in the Liquidating Trustee
and the sole interest of the applicable Beneficiaries shall be the rights and
benefits given to such Persons under this Agreement.


3.3    No Transfer of Interests of Beneficiaries. The Beneficial Interest of a
Beneficiary may not be transferred by any Beneficiary in person or by a duly
authorized agent or attorney, or by the properly appointed legal representatives
of the Beneficiary, nor may a Beneficiary have authority or power to sell,
assign, transfer, encumber, or in any other manner dispose of his Beneficial
Interest; provided, however, that the Beneficial Interest shall be assignable or
transferable by will, intestate succession, or operation of law.


Except as may be otherwise required by law, the Beneficial Interests of the
Beneficiaries hereunder shall not be subject to attachment, execution,
sequestration or any order of a court, nor shall such interests be subject to
the contracts, debts, obligations, engagements or liabilities of any
Beneficiary, but the interest of a Beneficiary shall be paid by the Liquidating
Trustee to the Beneficiary free and clear of all assignments, attachments,
anticipations, levies, executions, decrees and sequestrations and shall become
the property of the Beneficiary only when actually received by such Beneficiary.


3.4    Trustee as Beneficiary. The Liquidating Trustee, either individually or
in a representative or fiduciary capacity, may be a Beneficiary to the same
extent as if it were not a Liquidating Trustee hereunder and shall have all the
rights of a Beneficiary, including, without limitation, the right to vote and to
receive distributions, to the same extent as if it was not the Liquidating
Trustee hereunder.


ARTICLE IV
DURATION AND TERMINATION OF LIQUIDATING TRUST


4.1    Duration. The existence of this Liquidating Trust shall terminate upon
the earliest of (i) a termination required by the applicable laws of the State
of Delaware, (ii) the termination due to the distribution of all Liquidating
Trust Assets as provided in Section 5.5, or (iii) December 31, 2006; provided,
however, that the Liquidating Trustee, in its discretion, may extend the
existence of this Liquidating Trust to such later date as it may designate, if
it determines that an extension is reasonably necessary to pay or make provision
for then known liabilities, actual or contingent.


4.2    Other Obligations of the Liquidating Trustee upon Termination. Upon
distribution of all the Liquidating Trust Assets, the Liquidating Trustee shall
provide for the retention of all necessary books, records, lists of holders of
Liquidating Trust Units in the Liquidating Trust, certificates and files that
shall have been delivered to or created by the Liquidating Trustee for a period
of ten (10) years thereafter, at the Liquidating Trustee’s discretion, all of
such records and documents may be destroyed. Except as otherwise specifically
provided herein, upon the distribution of all Liquidating Trust Assets in the
Liquidating Trust, the Liquidating Trustee shall have no further duties or
obligations hereunder.




ARTICLE V
ADMINISTRATION OF LIQUIDATING TRUST ASSETS


5.1    Sale of Liquidating Trust Assets. The Liquidating Trustee is hereby
authorized and directed, at such times as it may deem appropriate, to transfer,
assign, or otherwise dispose of all or any part of the Liquidating Trust Assets
in the Liquidating Trust as it deems appropriate at public auction or at private
sale for cash, securities or other property, or upon credit (either secured or
unsecured as the Liquidating Trustee shall determine).


5.2    Transactions with Related Persons. Notwithstanding any other provisions
of this Agreement, except as expressly provided herein and in the proposals
approved by written consent of the unit holders of Investment Trust C pursuant
to the Solicitation Statement, the Liquidating Trustee shall not knowingly,
directly or indirectly, sell or otherwise transfer all or any part of any
Liquidating Trust Assets to, or contract with, (i) itself or any other
Liquidating Trustee or an employee or agent (acting in its or their individual
capacities) of this Liquidating Trust, or (ii) any Person of which any
Liquidating Trustee, employee or agent of this Liquidating Trust is an affiliate
by reason of being a trustee, director, officer, partner or direct or indirect
beneficial owner of 5% or more of the outstanding capital stock, shares or other
equity interest of such Persons.


5.3    Payment of Claims, Expenses and Liabilities. Provided the Liquidating
Trustee has been advised in writing respecting such claims, expenses, charges,
liabilities and obligations, the Liquidating Trustee shall pay from the
Liquidating Trust Assets in the Liquidating Trust all claims, expenses, charges,
liabilities, and obligations of the Liquidating Trust Assets in the Liquidating
Trust and all Liabilities relating to the Liquidating Trust Assets held in the
Liquidating Trust and obligations which the Liquidating Trustee specifically
assumes and agrees to pay pursuant to this Agreement and such transferee
liabilities which the Liquidating Trustee may be obligated to pay as transferees
of the Liquidating Trust Assets in the Liquidating Trust, including among the
foregoing, and without limiting the generality of the foregoing, interest,
penalties, taxes, assessments, and public charges of every kind and nature and
the costs, charges, and expenses connected with or growing out of the execution
or administration of this Liquidating Trust and such other payments and
disbursements as are provided in this Agreement or which may be determined to be
a proper charge against the Liquidating Trust Assets in the Liquidating Trust by
the Liquidating Trustee.


5.4    Interim Distributions. At such times as may be determined by it in its
sole discretion, the Liquidating Trustee shall distribute, or cause to be
distributed, to the Beneficiaries, in proportion to the number of Liquidating
Trust Units held by each Beneficiary relating to the Liquidating Trust, such
cash or other property comprising a portion of the Liquidating Trust Assets in
the Liquidating Trust as the Liquidating Trustee may in its sole discretion
determine may be distributed without detriment to the conservation and
protection of the Liquidating Trust Assets in the Liquidating Trust.


5.5    Final Distribution. If the Liquidating Trustee determines that the
Liabilities and all other claims, expenses, charges, liabilities and obligations
of the Liquidating Trust have been paid or discharged, or if the existence of
the Liquidating Trust shall terminate pursuant to Section 4.1, the Liquidating
Trustees shall, as expeditiously as is consistent with the conservation and
protection of the Liquidating Trust Assets, distribute the Liquidating Trust
Assets in the Liquidating Trust to the Beneficiaries in proportion to the number
of Liquidating Trust Units held by each Beneficiary in the Liquidating Trust
based on the list submitted to the Liquidating Trustee by the Managing Trustee
of Investment Trust C pursuant to Section 3.1 above, as such list may be
amended. The Liquidating Trustee shall hold in the Liquidating Trust and
thereafter make disposition of all liquidating distributions and other payments
due any Beneficiaries who have not been located, in accordance with Delaware
law, subject to applicable state laws regarding escheat and abandoned property.
It is understood that the Liquidating Trustee and the Beneficiary's bank in any
funds transfer may rely solely upon any account numbers or similar identifying
number provided by the parties hereto to identify (i) the Beneficiary, (ii) the
Beneficiary's bank, or (iii) and intermediary bank. The Liquidating Trustee may
apply any of the Liquidating Trust Assets for any payment order it executes
using any such identifying number, even where its use may result in a person
other than the Beneficiary being paid, or the transfer of funds to a bank other
than the Beneficiary's bank, or an intermediary bank designated.


5.6    Reports to Beneficiaries and Others. As soon as practicable after the end
of each taxable year of the Liquidating Trust and after termination of the
Liquidating Trust, the Liquidating Trustee shall submit a written report and
account to the Beneficiaries showing (i) the assets and liabilities of the
Liquidating Trust at the end of such taxable year or upon termination and the
receipts and disbursements of the Liquidating Trustee for such taxable year or
period, (ii) any changes in the Liquidating Trust Assets in the Liquidating
Trust which they have not previously reported, and (iii) any action taken by the
Liquidating Trustee in the performance of its duties under this Agreement which
it has not previously reported and which, in its opinion, materially affects the
Liquidating Trust Assets. The Liquidating Trustee may submit similar reports for
such interim periods during the taxable year as it deems advisable or as may be
required by the Securities and Exchange Commission. The taxable year of the
Liquidating Trust shall end on December 31 of each year unless the Liquidating
Trustee deems it advisable to establish some other date as the date on which the
taxable year of the Liquidating Trust shall end.


5.7    Federal Income Tax Information. As soon as practicable after the close of
each taxable year, the Liquidating Trustee shall direct Gemisys, the transfer
agent of the Investment Trust, or any replacement or successor thereof (the
“Transfer Agent”), to mail to each Person who was a Beneficiary at the close of
the year, a statement showing on a Liquidating Trust Unit basis in the
Liquidating Trust the dates and amounts of all distributions made by the
Liquidating Trustee, if any, income earned on assets held by the Liquidating
Trust, if any, such other information as is reasonably available to the
Liquidating Trustee which the Liquidating Trustee determines may be helpful in
determining the amount of gross income and expenses attributable to the
Liquidating Trust that such Beneficiary should include in such Person's federal
income tax return for the preceding year and any other information as may be
required to be furnished under the tax laws. In addition, after receipt of a
written request in good faith, or in its discretion without such request or if
required by applicable law, the Transfer Agent (or if it cannot, the Liquidating
Trustee) shall furnish to any Person who has been a Beneficiary at any time
during the preceding year a statement containing such further information as is
reasonably available to the Transfer Agent or Liquidating Trustee, respectively,
which shall be helpful in determining the amount of taxable income which such
Person should include in such Person's federal income tax return.


5.8    Employment of Manager.


(a)    The Liquidating Trustee shall be responsible for the general policies of
the Liquidating Trust and for the general supervision of the activities of the
Liquidating Trust conducted by all agents, employees, advisors or managers of
the Liquidating Trust. However, the Liquidating Trustee is not and shall not be
required personally to conduct the activities of the Liquidating Trust, and
consistent with its ultimate responsibility as stated above, the Liquidating
Trustee shall have the power to appoint, employ or contract with any Person or
Persons (including any corporation, partnership, or trust in which one or more
of them may be directors, officers, shareholders, partners or trustees) as the
Liquidating Trustee may deem necessary or proper for the transaction of the
activities of the Liquidating Trust, including, but not limited to, Equis
Financial Group and its affiliates. The Liquidating Trustee may therefore employ
or contract with such Person or Persons (herein referred to as the "Manager")
and may grant or delegate such authority to the Manager as the Liquidating
Trustee may in its sole discretion deem necessary or desirable to carry out the
purpose of the Liquidating Trust without regard to whether such authority is
normally granted or delegated by trustees.


The Liquidating Trustee shall have the power to determine the terms and
compensation of the Manager or any other Person whom they may employ or with
whom they may contract. The Liquidating Trustee may exercise broad discretion in
allowing the Manager to administer and regulate the operations of the
Liquidating Trust, to act as agent for the Liquidating Trust, to execute
documents on behalf of the Liquidating Trustee, and to make executive decisions
which conform to general policies and general principles previously established
by the Liquidating Trustee.


(b)    The Manager or other Persons shall not be required to administer the
Liquidating Trust as its sole and exclusive function and may have other business
interests and may engage in other activities similar or in addition to those
relating to the Liquidating Trust, including the rendering of advice or services
of any kind to investors or any other Persons and the management of other
investments.


ARTICLE VI
POWERS OF AND LIMITATIONS ON THE LIQUIDATING TRUSTEE


6.1    Limitations on Liquidating Trustee. Except as contemplated by this
Agreement, the Liquidating Trustee shall not at any time, on behalf of the
Liquidating Trust or Beneficiaries, enter into or engage in any trade or
business, and no part of any Liquidating Trust Assets shall be used or disposed
of by the Liquidating Trustee in furtherance of any trade or business. Except as
the Liquidating Trustee reasonably believes is consistent with and in
furtherance of its obligations under this Agreement, the Liquidating Trustee
shall be restricted to the holding, collection and sale of the Liquidating Trust
Assets and the payment and distribution thereof for the purposes set forth in
this Agreement and to the conservation and protection of the Liquidating Trust
Assets and the administration thereof in accordance with the provisions of this
Agreement. In no event shall the Liquidating Trustee receive any property, make
any distribution, satisfy or discharge any claims, expenses, charges,
Liabilities and obligations or otherwise take any action which is inconsistent
with a complete liquidation of Investment Trust C within the meaning of the
Internal Revenue Code of 1986, as amended, Treasury Regulations promulgated
thereunder, and rulings, decisions and determinations of the Internal Revenue
Service and courts of competent jurisdiction, or take any action which would
jeopardize the status of the Liquidating Trust as a "liquidating trust" for
federal income tax purposes within the meaning of Treasury Regulation Section
301.7701-4(d). This limitation shall apply regardless of whether the conduct of
any such trade or business is deemed by the Liquidating Trustee to be necessary
or proper for the conservation and protection of the Liquidating Trust Assets.
The Liquidating Trustee shall not invest any of the cash held as Liquidating
Trust Assets, except that the Liquidating Trustee may invest in (i) direct
obligations of the United States of America or obligations of any agency or
instrumentality thereof which mature not later than one year from the date of
acquisition thereof; (ii) money market deposit accounts, checking accounts,
savings accounts, or certificates of deposit, commercial paper rated not less
than A1P1, or other time deposit accounts which mature not later than one year
from the date of acquisition thereof which are issued by a commercial bank,
brokerage firm or savings institution organized under the laws of the United
States of America or any state thereof including, the Wilmington Fund, an AAA
rated money market fund managed by Rodney Square, and an affiliate of the
Liquidating Trustee,; or (iii) other temporary investments not inconsistent with
the Liquidating Trust's status as a liquidating trust for tax purposes
(collectively, “Permitted Investments”). It is hereby acknowledged that the
Liquidating Trustee shall not be required to maximize the investment return on
the Liquidating Trust Assets during the term of this Liquidating Trust
Agreement. The Liquidating Trustee shall be and hereby is relieved of all
liability with respect to the purchasing, holding or selling of Permitted
Investments in accordance with the terms hereof. The Liquidating Trustee is not
responsible for any losses to the Liquidating Trust which may occur, including,
without limitation, by reason of bank failure or the amount of the Liquidating
Trust exceeding the Federal Deposit Insurance Corporation limits.


6.2    Specific Powers of the Liquidating Trustee. Subject to the provisions of
Section 6.1, the Liquidating Trustee shall have the following specific powers in
addition to any powers conferred upon them by any other Section or provision of
this Agreement or any statutory laws of the State of Delaware; provided,
however, that the enumeration of the following powers shall not be considered in
any way to limit or control the power of the Liquidating Trustee to act as
specifically authorized by any other Section or provision of this Agreement and
to act in such a manner as the Liquidating Trustee may deem necessary or
appropriate to conserve and protect any Liquidating Trust Assets or to confer on
the Beneficiaries the benefits intended to be conferred upon them by this
Agreement:


(a)    To determine the nature and amount of the consideration to be received
with respect to the sale or other disposition of, or the grant of interests in,
any Liquidating Trust Assets.


(b)    To collect, liquidate or otherwise convert into cash, or such other
property as they deem appropriate, all property, assets and rights in any
Liquidating Trust Assets, and to pay, discharge and satisfy all other claims,
expenses, charges, Liabilities, and obligations existing with respect to any
Liquidating Trust Assets, the Liquidating Trust or the Liquidating Trustee.


(c)    To elect, appoint, engage, retain or employ any Persons as agents,
representatives, employees, or independent contractors (including without
limitation real estate advisors, investment advisors, accountants, transfer
agents, custodians, attorneys-at-law, managers, appraisers, brokers, or
otherwise) in one or more capacities, and to pay compensation from the
Liquidating Trust Assets for services in as many capacities as such Person may
be so elected, appointed, engaged, retained or employed, to prescribe the
titles, powers and duties, terms of service and other terms and conditions of
the election, appointment, engagement, retention or employment of such Persons
and, except as prohibited by law, to delegate any of the powers and duties of
the Liquidating Trustee to any one or more Liquidating Trustees, agents,
representatives, employers, independent contractors or other Persons.


(d)    To retain and set aside such funds out of the Liquidating Trust as the
Liquidating Trustee shall deem necessary or expedient to pay, or provide for the
payment of (i) unpaid claims, expenses, charges, Liabilities, and obligations of
the Liquidating Trust or Investment Trust C, except to the extent that
liabilities for which Investment Trust C has previously reserved Cash Reserves
are satisfied with funds from said Cash Reserves; (ii) contingencies; and
(iii) the expenses of administering the Liquidating Trust Assets.


(e)    To do and perform any and all acts necessary or appropriate for the
conservation and protection of the Liquidating Trust Assets, including acts or
things necessary or appropriate to maintain Liquidating Trust Assets held by the
Liquidating Trustee pending sale or other disposition thereof or distribution
thereof to the Beneficiaries.


(f)    To hold legal title to property of the Liquidating Trust in the name of
the Liquidating Trust, or in the name of the Liquidating Trustee, or of any
other Person, without disclosure of the interest of the Liquidating Trust
therein.


(g)    To cause any investments of any part of the Liquidating Trust Assets to
be registered and held in the name of any one or more of their names or in the
names of a nominee or nominees without increase or decrease of liability with
respect thereto.


(h)    To institute or defend actions or declaratory judgments or other actions
and to take such other action, in the name of the Liquidating Trust or
Investment Trust C or as otherwise required, as the Liquidating Trustee may deem
necessary or desirable to enforce any instruments, contracts, agreements, causes
of action, claims or rights relating to or forming a part of the Liquidating
Trust Assets.


(i)    To determine conclusively from time to time the value of and to revalue
the securities and other property of the Liquidating Trust, in accordance with
independent appraisals or other information as they deem necessary or
appropriate.


(j)    To cancel, terminate, or amend any instruments, contracts, agreements,
obligations or causes of action relating to or forming a part of any Liquidating
Trust Assets, and to execute new instruments, contracts, agreements, obligations
or causes of action notwithstanding that the terms of any such instruments,
contracts, agreements, obligations or causes of action may extend beyond the
terms of this Liquidating Trust, provided that no such new instrument, contract,
agreement, obligation or cause of action shall permit the Liquidating Trustee to
engage in any activity prohibited by Section 6.1.


(k)    To vote by proxy or otherwise on behalf of the Beneficiaries and with
full power of substitution all shares of stock and all securities held by the
Liquidating Trustee hereunder and to exercise every power, election, discretion,
option and subscription right and give every notice, make every demand, and to
do every act or thing in respect to any shares of stock or any securities held
by the Liquidating Trustee which the Liquidating Trustee might or could do if
they were the absolute owners thereof.


(l)    To undertake or join in any merger, plan of reorganization,
consolidation, liquidation, dissolution, readjustment or other transaction of
any corporation, any of whose shares of stock or other securities, obligations,
or properties may at any time constitute a part of any Liquidating Trust Assets,
and to accept the substituted shares of stock, bonds, securities, obligations
and properties and to hold the same in trust in accordance with the provisions
hereof.


(m)    In connection with the sale or other disposition or distribution of any
securities held by the Liquidating Trustee, to comply with the applicable
federal and state securities laws, and to enter into agreements relating to sale
or other disposition or distribution thereof.


(n)    To authorize transactions between corporations or other entities whose
securities, or other interests therein (either in the nature of debt or equity)
are held by the Liquidating Trustee as part of any Liquidating Trust Assets.


(o)    To terminate and dissolve any entities owned by the Liquidating Trust.


(p)    To have a judicial settlement of their account of the Liquidating Trust
at any time to the extent they determine necessary or advisable.


(q)    To perform any act authorized, permitted, or required under any
instrument, contract, agreement, right, obligation or cause of action relating
to or forming a part of any Liquidating Trust Assets whether in the nature of an
approval, consent, demand or notice thereunder or otherwise, unless such act
would require the consent of the Beneficiaries in accordance with the express
provisions of this Agreement.


ARTICLE VII
CONCERNING THE LIQUIDATING TRUSTEE,
BENEFICIARIES, EMPLOYEES AND AGENTS


7.1    Generally. The Liquidating Trustee accepts and undertakes to discharge
the Liquidating Trust created by this Agreement, upon the terms and conditions
thereof on behalf of the Beneficiaries. The Liquidating Trustee shall exercise
such of the rights and powers vested in it by this Agreement, and use the same
degree of care and skill in its exercise as a prudent man would exercise or use
under the circumstances in the conduct of his own affairs. No provision of this
Agreement shall be construed to relieve the Liquidating Trustee from liability
for its own willful misconduct, knowingly and intentionally committed in bad
faith, except that:


(a)    No successor Liquidating Trustee shall be in any way responsible for the
acts or omissions of the Liquidating Trustee in office prior to the date on
which he or it becomes a Liquidating Trustee.


(b)    The Liquidating Trustee shall not be liable for the performance of such
duties and obligations as are specifically set forth in this Agreement except
for its bad faith or willful misconduct, and no implied covenants or obligations
shall be read into this Agreement against the Liquidating Trustee.


(c)    The Liquidating Trustee may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Liquidating Trustee and conforming to
the requirements of this Agreement.


(d)    The Liquidating Trustee shall not be liable for any act which the
Liquidating Trustee may do or omit to do hereunder, or for any mistake of fact
or law, or for any error of judgment, or for the misconduct of any employee,
agent, representative or attorney appointed by it, or for anything that it may
do or refrain from doing in connection with this Liquidating Trust Agreement
while acting in good faith; unless caused by or arising from gross negligence,
willful misconduct, fraud or any other breach of fiduciary duty of the
Liquidating Trustee or any of its employees, agents, representatives or
attorneys.
 
(e)    The duties and obligations of the Liquidating Trustee shall be limited to
and determined solely by the express provisions of this Liquidating Trust
Agreement and no implied duties or obligations shall be read into this
Liquidating Trust Agreement against the Liquidating Trustee. The Liquidating
Trustee is not bound by and is under no duty to inquire into the terms or
validity of any other agreements or documents, including, but not limited to the
Settlement Agreement and any agreements which may be related to, referred to in
or deposited with the Liquidating Trustee in connection with this Liquidating
Trust Agreement.


7.2    Reliance by Liquidating Trustee. Except as otherwise provided in Section
7.1:


(a)    The Liquidating Trustee may rely and shall be protected in acting upon
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties.


(b)    The Liquidating Trustee may consult with legal counsel, auditors or other
experts to be selected by it, including firms with which the Liquidating Trustee
may be an affiliate, and the advice or opinion of such counsel, accountants,
auditors or other experts shall be full and complete protection to the
Liquidating Trustee, the employees and the agents of the Liquidating Trustee in
respect of any action taken or omitted or suffered by them in good faith and in
reliance on, or in accordance with, such advice or opinion.


(c)    Persons dealing with the Liquidating Trustee shall look only to the
Liquidating Trust Assets in the Liquidating Trust to satisfy any liability
relating to the Liquidating Trust Assets in the Liquidating Trust incurred by
the Liquidating Trustee to such Person in carrying out the terms of this
Liquidating Trust, and the Liquidating Trustee shall have no obligation to
satisfy any such liability. If for any purposes hereunder such liability is
properly allocated to two or more Investment Trusts or Liquidating Trusts, then
such liability shall be satisfied from the Liquidating Trust Assets of the
relevant Liquidating Trust as directed by the General Partners of the
predecessor Investment Trusts in a manner consistent with the allocation
practices prior to the Investment Trusts’ liquidations.


(d)    As far as practicable and except as expressly permitted above, the
Liquidating Trustee shall cause any written instrument creating an obligation of
the Liquidating Trust to include a reference to this Agreement and to provide
that neither the Beneficiaries, the Liquidating Trustee nor their agents shall
be liable thereunder and that the other parties to such instrument shall look
solely to the Liquidating Trust Assets held in the Liquidating Trust for the
payment of any claim thereunder or the performance thereof; provided, however,
that the omission of such provision from any such instrument shall not render
the Beneficiaries, the Liquidating Trustee, or their agents liable nor shall the
Liquidating Trustee be liable to anyone for such omission.


7.3    Limitation on Liability to Third Persons. No Beneficiary shall be subject
to any personal liability whatsoever, in tort, contract or otherwise, to any
Person in connection with the Liquidating Trust Assets or the affairs of this
Liquidating Trust; and neither the Liquidating Trustee nor any employee or agent
of this Liquidating Trust shall be subject to any personal liability whatsoever,
in tort, contract or otherwise, to any Person in connection with any Liquidating
Trust Assets or the affairs of this Liquidating Trust, except for such Person’s
own willful misconduct, knowingly and intentionally committed in bad faith; and
all such other Persons shall look solely to any Liquidating Trust Assets held in
such Person’s Liquidating Trust for satisfaction of claims of any nature arising
in connection with the affairs of this Liquidating Trust. The Liquidating
Trustee shall, at all times, maintain insurance for the protection of all
Liquidating Trust Assets, its Beneficiaries, the Liquidating Trustee and its
employees and agents in such amount as the Liquidating Trustee shall deem
adequate to cover all foreseeable liability to the extent available at
reasonable rates.


7.4    Recitals. Any written instrument creating an obligation of this
Liquidating Trust shall be conclusively taken to have been executed or done by
the Liquidating Trustee, or the employee or agent of this Liquidating Trust only
in its capacity as Liquidating Trustee under this Agreement or in his capacity
as employee or agent of the Liquidating Trust.


7.5    Indemnification. Each of the Liquidating Trustee and each of its
employees and agents including, but not limited to, Persons appointed, employed
or contracted by the Liquidating Trustee pursuant to Section 5.8, Employment of
Manager, or Section 6.2, Specific Powers of the Liquidating Trustee (each an
"Indemnified Person" and collectively, the "Indemnified Persons") shall be
indemnified out of all Liquidating Trust Assets against all liabilities and
expenses, including amounts paid in satisfaction of judgments, in compromise or
as fines and penalties, and all costs and expenses, including, but not limited
to, reasonable counsel fees and disbursements paid or incurred in investigating
or defending against any such claim, demand, action, suit or proceeding by the
Indemnified Persons in connection with the defense or disposition of any action,
suit or other proceeding by the Liquidating Trust or any other Person, whether
civil or criminal, in which the Indemnified Person may be involved or with which
the Indemnified Person may be threatened while in office or thereafter, by
reason of its or his being or having been such a Liquidating Trustee, employee
or agent; provided, however, that the Indemnified Person shall not be entitled
to such indemnification in respect of any matter as to which the Indemnified
Person shall have been adjudicated to have acted in bad faith or with willful
misfeasance or in reckless disregard of the Indemnified Person's duties. The
Liquidating Trustee may make advance payments in connection with indemnification
under this Section, provided that the Indemnified Person shall have given a
written undertaking to repay any amount advanced to the Indemnified Person and
to reimburse the Liquidating Trust in the event it is subsequently determined in
a final adjudication by a court of law that the Indemnified Person is not
entitled to such indemnification. The Liquidating Trustee may purchase such
insurance as it believes, in the exercise of its discretion, adequately insures
that each Indemnified Person shall be indemnified against any such loss,
liability or damage pursuant to this Section. The rights accruing to any
Indemnified Person by reason of the foregoing shall not be deemed to exclude any
other right to which he may legally be entitled nor shall anything else
contained herein restrict the right of the Liquidating Trustee to indemnify or
reimburse such Indemnified Person in any proper case even though not
specifically provided for herein, nor shall anything contained herein restrict
the right of any such Indemnified Person to contribution under applicable law.
As security for the timely and full payment and satisfaction of all of the
present and future obligations of the parties to the Liquidating Trustee under
this Agreement, including without limitation the indemnity obligations
hereunder, whether joint or several, the Liquidating Trust (and by accepting
distributions hereunder, each Beneficiary) hereby grants to the Liquidating
Trustee a continuing security interest in and to any and all of the Liquidating
Trust Assets, whether now existing or hereafter acquired or created, together
with the products and proceeds thereof, all payments and other distributions
with respect thereto, and any and all investments, renewals, substitutions,
modifications and extensions of any and all of the foregoing. The Liquidating
Trustee shall have all of the rights and remedies of a secured party under the
Uniform Commercial Code. In addition, in the event the Liquidating Trustee has
not received any payment, indemnity, reimbursement or other amount due it under
this Agreement, then, notwithstanding any other term or provision of this
Agreement, the Liquidating Trustee may in its discretion set off and apply any
of the Liquidating Trust Assets as is required to pay and satisfy those
obligations. Promptly after the receipt by the Liquidating Trustee of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Liquidating Trustee shall, if a claim in respect thereof is to be made against
any of the other parties hereto, notify such other parties thereof in writing;
but the failure by the Liquidating Trustee to give such notice shall not relieve
any party from any liability which such party may have to the Liquidating
Trustee hereunder. Notwithstanding any obligation to make payments and
deliveries hereunder, the Liquidating Trustee may retain and hold for such time
as it reasonably deems necessary such amount of the Liquidating Trust Assets as
it shall from time to time in its sole discretion reasonably deem sufficient to
indemnify itself for any such loss or expense and for any amounts due it
hereunder. Except as required by law or as expressly provided herein, the
Liquidating Trustee shall be under no duty to institute any suit, or to take any
remedial procedures under this Liquidating Trust Agreement, or to enter any
appearance or in any way defend any suit in which it may be made a defendant
hereunder until it shall be indemnified as provided above, except as expressly
set forth herein.


7.6    Rights of Liquidating Trustee, Employees, Independent Contractors and
Agents to Own Liquidating Trust Units or Other Property and to Engage in Other
Business. Any Liquidating Trustee, employee, independent contractor or agent may
own, hold and dispose of Liquidating Trust Units for its or his individual
account, and may exercise all rights thereof and thereunder to the same extent
and in the same manner as if he were not a Liquidating Trustee, employee,
independent contractor or agent. Any Liquidating Trustee, employee, independent
contractor or agent may, in his personal capacity or in a capacity of trustee,
officer, director, shareholder, partner, member, advisor, employee of any Person
or otherwise, have business interests and holdings similar to or in addition to
those relating to the Liquidating Trust. Subject to the provisions of Article V
hereof, any Liquidating Trustee, employee, independent contractor or agent of
the Liquidating Trust may be a trustee, officer, director, shareholder, partner,
member, advisor, employee or independent contractor of, or otherwise have a
direct or indirect interest in, any Person who may be engaged to render advice
or services to the Liquidating Trust, and may receive compensation from such
Person as well as compensation as Trustee, employee, independent contractor or
agent or otherwise hereunder so long as such interest is disclosed to the
Liquidating Trustee. None of these activities in and of themselves shall be
deemed to conflict with his duties as Trustee, employee, independent contractor
or agent.


7.7    Contribution Back. In the event any amount of Liquidating Trust Assets
released to a party under this Liquidating Trust Agreement is invalidated,
declared to be fraudulent or preferential or must otherwise be restored or
returned by the Liquidating Trustee in connection with the insolvency,
bankruptcy or reorganization of such party, whether by order of or settlement
before any court or other authority or otherwise, such party shall contribute
back to the Liquidating Trustee an amount such that such party will be affected
by that invalidation, declaration, restoration or return ratably in proportion
to the distributions it received under this Agreement, together with any related
assignment, release or other instrument or document the Liquidating Trustee may
request to restore the status quo ante.
 


ARTICLE VIII
PROTECTION OF PERSONS DEALING WITH THE LIQUIDATING TRUSTEE


8.1    Action by Liquidating Trustee. All action required or permitted to be
taken by the Liquidating Trustee, in its capacity as Trustee, shall be taken by
a written vote, resolution, or other writing signed by the Liquidating Trustee,
or if there is more than one Liquidating Trustee then serving, signed by a
majority of them.


8.2    Reliance on Statements by the Liquidating Trustee. Any Person dealing
with the Liquidating Trustee shall be fully protected in relying upon the
Liquidating Trustee’s certificate or instrument signed by the Liquidating
Trustee that it has authority to take any action under this Liquidating Trust.


ARTICLE IX
COMPENSATION OF LIQUIDATING TRUSTEE


9.1    Amount of Compensation. The compensation of Wilmington Trust Company in
its capacity as the initial Liquidating Trustee shall be in accordance with the
terms specified on Schedule A hereto or upon such other terms and conditions as
may be agreed upon by the Liquidating Trustee and the Beneficiaries holding
Liquidating Trust Units representing at least a majority of the aggregate
Beneficial Interests in all of the Liquidating Trust accounts. Schedule A shall
apply only to the initial Liquidating Trustee and, in the event a successor to
the initial Liquidating Trustee shall serve, such schedule shall be deleted from
this Agreement and neither such deletion nor the substitution of a counterpart
schedule applicable to the successor Liquidating Trustee shall constitute an
amendment of this Agreement


9.2    Dates of Payment. The compensation payable to the Liquidating Trustee
pursuant to the provisions of Section 9.1 shall be in accordance with Schedule A
or, if Schedule A is no longer in force, at such other times as the Liquidating
Trustee may determine.


9.3    Expenses. The Liquidating Trustee shall be reimbursed from the
Liquidating Trust Assets for all expenses reasonably incurred by it in the
performance of its duties in accordance with this Agreement including the
reasonable compensation and out-of-pocket expenses of attorneys, accountants,
appraisers, consultants, the Manager and other persons retained by the
Liquidating Trustee or the Manager in negotiating or pursuant to the terms of
this Agreement.


ARTICLE X
THE LIQUIDATING TRUSTEE AND SUCCESSOR LIQUIDATING TRUSTEE


10.1    Number and Qualification of Liquidating Trustees. Subject to the
provisions of Section 10.3 relating to the period pending the appointment of a
successor Liquidating Trustee, there shall be one Liquidating Trustee of this
Liquidating Trust, which shall be a citizen and resident of or a corporation
which is incorporated under the laws of a state of the United States and, if a
corporation, it shall be authorized to act as a corporate fiduciary under the
laws of the State of Delaware. The number of Liquidating Trustees may be
increased or decreased from time to time by the Liquidating Trustee. There shall
at all times be a Liquidating Trustee hereunder which shall be a bank or trust
company organized and doing business under the laws of the United States, or of
any State of the United States, which at the time of its appointment shall have
total capital and surplus of at least $50,000,000 and shall be authorized under
such laws to exercise corporate trust powers and be subject to supervision or
examination by federal or state authority


If any corporate Liquidating Trustee shall ever change its name, or shall
reorganize or reincorporate, or shall merge with or into or consolidate with any
other bank or trust company, such corporate Liquidating Trustee shall be deemed
to be a continuing entity and shall continue to act as a Liquidating Trustee
hereunder with the same liabilities, duties, powers, titles, discretions and
privileges as are herein specified for a Liquidating Trustee.


10.2    Resignation and Removal. Any Liquidating Trustee may resign and be
discharged from the Liquidating Trust hereby created by giving written notice
thereof to any remaining Liquidating Trustee or Liquidating Trustees or by
giving written notice to the Beneficiaries holding Liquidating Trust Units
representing an aggregate of at least a majority of the total Beneficial
Interests in all of the Liquidating Trust accounts and the Grantor. Such
resignation shall become effective on the day specified in such notice or upon
the appointment of such Liquidating Trustee's successor and such successor's
acceptance of such appointment, whichever is earlier. Any Liquidating Trustee
may be removed at any time, with or without cause, by Beneficiaries having an
aggregate Beneficial Interest of at least a majority of the total Beneficial
Interests in the Liquidating Trust. All obligations of the Liquidating Trustee
hereunder shall cease and terminate on the effective date of its resignation and
its sole responsibility thereafter shall be to hold the Liquidating Trust Assets
for a period of thirty (30) calendar days following the effective date of
resignation, at which time, if a successor Liquidating Trustee shall have been
appointed and have accepted such appointment in a writing to the Beneficiaries,
then upon written notice thereof given by a representative of the Beneficiaries
to the resigning Liquidating Trustee, the resigning Liquidating Trustee shall
deliver the Liquidating Trust Assets to the successor Liquidating Trustee. If a
successor Liquidating Trustee shall not have been appointed within a thirty (30)
day period from the predecessor Liquidating Trustee’s resignation, for any
reason whatsoever, the resigning Liquidating Trustee shall deliver the
Liquidating Trust Assets to a court of competent jurisdiction in the county in
which the Liquidating Trust Assets are there being held and give written notice
of the same to the parties hereto.
 
The resigning Liquidating Trustee shall be entitled to payment of any unpaid
fees (which shall be pro-rated as of the effective date of the resignation) and
expenses and to reimbursement by the Beneficiaries for any expenses incurred in
connection with the transfer of the Liquidating Trust Assets pursuant to and in
accordance with the provisions of this section.


10.3    Appointment of Successor. Should at any time a Liquidating Trustee
resign or be removed, die, become mentally incompetent or incapable of action
(as determined by the Beneficiaries holding Liquidating Trust Units representing
an aggregate of at least a majority of the total Beneficial Interests in the
Liquidating Trust), or be adjudged a bankrupt or insolvent, unless any remaining
Liquidating Trustees shall decrease the number of Liquidating Trustees of the
Liquidating Trust pursuant to Section 10.1 hereof, a vacancy shall be deemed to
exist and a successor shall be appointed by any remaining Liquidating Trustees.
If such a vacancy is not filled by any remaining Liquidating Trustees within
ninety (90) days, the remaining Liquidating Trustees must notify the
Beneficiaries of their inability to fill such vacancy, and the Beneficiaries
may, pursuant to Article XII hereof, call a meeting to appoint a successor
Liquidating Trustee by Beneficiaries holding Liquidating Trust Units
representing an aggregate of at least a majority of the total Beneficial
Interests in the Liquidating Trust. Pending the appointment of a successor
Liquidating Trustee, the remaining Liquidating Trustee or Liquidating Trustees
then serving may take any action in the manner set forth in Section 8.1.


10.4    Acceptance of Appointment by Successor Liquidating Trustee. Any
successor Liquidating Trustee appointed hereunder shall execute an instrument
accepting such appointment hereunder and shall deliver one counterpart thereof
to each of the other Liquidating Trustees and, in case of a resignation, to the
retiring Liquidating Trustee. Thereupon such successor Liquidating Trustee
shall, without any further act, become vested with all the estates, properties,
rights, powers, trusts and duties of his or its predecessor in the Liquidating
Trust hereunder with like effect as if originally named therein; but the
retiring Liquidating Trustee shall nevertheless, when requested in writing by
the successor Liquidating Trustee or by the remaining Liquidating Trustees,
execute and deliver an instrument or instruments conveying and transferring to
such successor Liquidating Trustee upon the trust herein expressed, all the
estates, properties, rights, powers and trusts of such retiring Liquidating
Trustee, and shall duly assign, transfer and deliver to such successor
Liquidating Trustee all property and money held by him hereunder.


10.5    Bonds. No bond shall be required of the original Liquidating Trustee
hereunder, and no bond shall be required of any successor Liquidating Trustee
hereunder. If a bond is required by law, no surety or security with respect to
such bond shall be required unless required by law.


ARTICLE XI
CONCERNING THE BENEFICIARIES


11.1    Evidence of Action by Beneficiaries. Whenever in this Agreement it is
provided that the Beneficiaries may take any action (including the making of any
demand or request, the giving of any notice, consent, or waiver, the removal of
a Liquidating Trustee, the appointment of a successor Liquidating Trustee, or
the taking of any other action), the fact that at the time of taking any such
action such Beneficiaries have joined therein may be evidenced (i) by any
instrument or any number of instruments of similar tenor executed by
Beneficiaries in person or by agent or attorney appointed in writing, or (ii) by
the record of the Beneficiaries voting in favor thereof at any meeting of
Beneficiaries duly called and held in accordance with the provisions of Article
XII.


11.2    Limitation on Suits by Beneficiaries. No Beneficiary shall have any
right by virtue of any provision of this Agreement to institute any action or
proceeding at law or in equity against any party other than the Liquidating
Trustees upon or under or with respect to any Liquidating Trust Assets or the
agreements relating to or forming part of any Liquidating Trust Assets, and the
Beneficiaries do hereby waive any such right.


11.3    Requirement of Undertaking. The Liquidating Trustee may request any
court to require, and any court may in its discretion require, in any suit for
the enforcement of any right or remedy under this Agreement, or in any suit
against the Liquidating Trustee for any action taken or omitted by it as
Liquidating Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and such court may in its discretion
assess reasonable costs, including reasonable attorneys' fees, against any party
litigant in such suit, having due regard to the merits and good faith of the
claims or defenses made by such party litigant; provided, however, that the
provisions of this Section shall not apply to any suit by the Liquidating
Trustee.


ARTICLE XII
MEETING OF BENEFICIARIES


12.1    Purpose of Meetings. A meeting of the Beneficiaries may be called at any
time and from time to time pursuant to the provisions of this Article for the
purposes of taking any action which the terms of this Agreement permit a
Beneficiary having a specified aggregate Beneficial Interest to take either
acting alone or with the Liquidating Trustees.


12.2    Meeting Called by Liquidating Trustee. The Liquidating Trustee may at
any time call a meeting of the Beneficiaries of the Liquidating Trust to be held
at such time and at such place within the State of Delaware (or elsewhere if so
determined by a majority of the Liquidating Trustees) as the Liquidating Trustee
shall determine. Written notice of every meeting of the Beneficiaries shall be
given by the Liquidating Trustee (except as provided in Section 12.3), which
written notice will set forth the time and place of such meeting and in general
terms the action proposed to be taken at such meeting, and shall be mailed not
more than sixty (60) nor less than ten (10) days before such meeting is to be
held to all of the Beneficiaries of record not more than sixty (60) days before
the date of such meeting. The notice shall be directed to the Beneficiaries at
their respective addresses as they appear in the records of the Liquidating
Trust.


12.3    Meeting Called on Request of Beneficiaries. Within thirty (30) days
after written request to the Liquidating Trustee by Beneficiaries holding
Liquidating Trust Units representing at least a majority of the aggregate
Beneficial Interests in the Liquidating Trust to call a meeting of all of the
Beneficiaries of the Liquidating Trust, which written request shall specify in
reasonable detail the action proposed to be taken, the Liquidating Trustee shall
proceed under the provisions of Section 12.2 to call a meeting of the
Beneficiaries, and if the Liquidating Trustee fails to call such meeting within
such thirty (30) day period then such meeting may be called by Beneficiaries
holding Liquidating Trust Units representing at least a majority of the
aggregate Beneficial Interests in the Liquidating Trust.


12.4    Persons Entitled to Vote at Meeting of Beneficiaries. Each Beneficiary
shall be entitled to vote at a meeting of the Beneficiaries of the Liquidating
Trust either in person or by his proxy duly authorized in writing. The vote of
each Beneficiary shall be weighted based on the number of Liquidating Trust
Units in the Liquidating Trust held by each Beneficiary determined pursuant to
the list described in Section 3.1, as such list is amended hereby. The signature
of the Beneficiary on such written authorization need not be witnessed or
notarized.


12.5    Quorum. At any meeting of Beneficiaries of Liquidating Trust account,
the presence of Beneficiaries holding Liquidating Trust Units representing at
least a majority of the aggregate Beneficial Interests in the Liquidating Trust
sufficient to take action on any matter for the transaction of which such
meeting was called shall be necessary to constitute a quorum; but if less than a
quorum be present, Beneficiaries having aggregate Beneficial Interests of more
than 50% of the total Beneficial Interests in the Liquidating Trust of all
Beneficiaries represented at the meeting may adjourn such meeting with the same
effect and for all intents and purposes as though a quorum had been present.


12.6    Adjournment of Meeting. Subject to Section 12.5 hereof, any meeting of
Beneficiaries of the Liquidating Trust may be adjourned from time to time and a
meeting may be held at such adjourned time and place without further notice.


12.7    Conduct of Meetings. The Liquidating Trustee shall appoint the Chairman
and the Secretary of the meeting. The vote upon any resolution submitted to any
meeting of Beneficiaries shall be by written ballot. An Inspector of Votes,
appointed by the Chairman of the meeting, shall count all votes cast at the
meeting for or against any resolution and shall make and file with the Secretary
of the meeting their verified written report.


12.8    Record of Meeting. A record of the proceedings of each meeting of
Beneficiaries of the Liquidating Trust shall be prepared by the Secretary of the
meeting. The record shall be signed and verified by the Secretary of the meeting
and shall be delivered to the Liquidating Trustee to be preserved by it. Any
record so signed and verified shall be conclusive evidence of all the matters
therein stated.


ARTICLE XIII
AMENDMENTS


13.1    Consent of Beneficiaries. At the direction or with the consent of
Beneficiaries holding Liquidating Trust Units representing at least a majority
of the aggregate Beneficial Interests in the Liquidating Trust, or such greater
percentage as shall be specified in this Agreement for the taking of an action
by the Beneficiaries under the affected provision of this Agreement, the
Liquidating Trustee shall promptly make and execute a declaration amending this
Agreement for the purpose of adding any material provisions to or changing in
any material manner or eliminating any of the material provisions of this
Agreement or amendments thereto as they apply to the Liquidating Trust;
provided, however, that no such amendment shall permit the Liquidating Trustee
to engage in any activity prohibited by Section 6.1 hereof or affect the
Beneficiaries' rights to receive their pro rata shares of the Liquidating Trust
Assets in the Liquidating Trust at the time of distribution; provided further,
however, that no consent of the Beneficiaries shall be required with respect to
any amendment made solely for the purpose of facilitating the transferability by
Beneficiaries of Liquidating Trust Units or to comply with applicable laws,
including tax laws, so long as such amendment has been approved by the
Liquidating Trustee.


13.2    Notice and Effect of Amendment. Promptly after the execution by the
Liquidating Trustee of any such declaration of amendment, the Liquidating
Trustee shall give notice of the substance of such amendment to the
Beneficiaries of the Liquidating Trust or, in lieu thereof, the Liquidating
Trustee may send a copy of the amendment to each Beneficiary. Upon the execution
of any such declaration of amendment by the Liquidating Trustee, this Agreement
shall be deemed to be modified and amended in accordance therewith and the
respective rights, limitations of rights, obligations, duties, and immunities of
the Liquidating Trustee and the Beneficiaries under this Agreement with respect
to the Liquidating Trust shall thereafter be determined, exercised and enforced
hereunder subject in all respects to such modification and amendments, and all
the terms and conditions of any such amendment shall be thereby deemed to be
part of the terms and conditions of this Agreement for any and all purposes.


13.3    Liquidating Trustee’s Declining to Execute Documents. If, in the
reasonable opinion of the Liquidating Trustee, any document required to be
executed pursuant to the terms of Section 13.2 hereof adversely affects any
right, obligation, immunity or indemnity in favor of the Liquidating Trustee
under this Agreement, the Liquidating Trustee may in its discretion decline to
execute such document.


ARTICLE XIV
MISCELLANEOUS PROVISIONS


14.1    Filing Documents. This Agreement shall be filed or recorded in such
office or offices as the Liquidating Trustee may determine to be necessary or
desirable. A copy of this Agreement and all amendments thereof shall be
maintained in the office of the Liquidating Trustee and shall be available at
all times during regular business hours for inspection by any Beneficiary or his
duly authorized representative. The Liquidating Trustee shall file or record any
amendment of this Agreement in the same places where the original Agreement is
filed or recorded. The Liquidating Trustee shall file or record any instrument
which relates to any change in the office of the Liquidating Trustee in the same
places where the original Agreement is filed or recorded.


14.2    Intention of Parties to Establish Liquidating Trust. This Agreement is
not intended to create and shall not be interpreted as creating a corporation,
association, partnership, or joint venture of any kind for purposes of federal
income taxation or for any other purpose.


14.3    Beneficiaries Have No Rights or Privileges as Holders of Investment
Trust C Units. Except as expressly provided in this Agreement or under
applicable law, the Beneficiaries shall have no rights or privileges
attributable to their former status as holders of Investment Trust C Units.


14.4    Laws as to Construction. The Liquidating Trustee, and the Beneficiaries
(by their acceptance of any distributions made to them pursuant to this
Agreement), consent and agree that this Liquidating Trust Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
Delaware, without reference to the choice of law principles thereof. Each of the
parties hereto irrevocably submits to the exclusive jurisdiction of the courts
of the state of New York and the United States District Court for any District
within such state for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Liquidating Trust Agreement and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Liquidating Trust Agreement. Each of the parties hereto irrevocably consents to
the jurisdiction of any such court in any such suit, action or proceeding and to
the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
Each of the parties hereto agrees that a final judgment in any action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. All parties waive
the right to a jury trial of all such disputes, claims and demands.
 
14.5    Severability. In the event any provision of this Agreement or the
application thereof to any Person or circumstances shall be finally determined
by a court of proper jurisdiction to be invalid or unenforceable to any extent,
the remainder of this Agreement, or the application of such provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.


14.6    Notices. Any notice or other communication by the Liquidating Trustee to
any Beneficiary shall be deemed to have been sufficiently given, for all
purposes, if deposited, postage prepaid, in a post office or letter box
addressed to such Person at his address as shown in the records of the
Liquidating Trust.


All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if delivered personally or sent by cable,
telegram, telecopier or telex to the Liquidating Trustee at the following
address or at such other addresses as shall be specified by the Liquidating
Trustee:


If to the Liquidating Trustee:


Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, DE 19890
Attention: Corporate Trust Administration
Facsimile: (302) 636-4149


with a copy to:


Putney, Twombly, Hall & Hirson LLP
521 Fifth Avenue
New York, New York 10175
Attention: William M. Pollak, Esq.
Facsimile: (212) 682-9380


14.7    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute but one and the same instrument.




[Remainder of page intentionally left blank. Signature page follows.]




 
     

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Managing Trustee of Investment Trust C has caused this
Agreement to be executed an authorized officer, and the Liquidating Trustee
hereunder has executed this Agreement, as Liquidating Trustee and not as an
individual, this 31st of December 2004.


 
AFG INVESTMENT TRUST C
 
By: AFG ASIT Corporation, Trustee


 


 
By:______________________________
Rick Brock, Vice President






LIQUIDATING TRUSTEE:
WILMINGTON TRUST COMPANY


 


By:___________________________________
Name:
Title:






 
     

--------------------------------------------------------------------------------





SCHEDULE A




WILMINGTON TRUST COMPANY


SCHEDULE OF FEES
to act as
TRUSTEE, REGISTRAR, TRANSFER AGENT AND DISTRIBUTION AGENT
LIQUIDATING TRUST


EXHIBIT A


 
 
 
     

--------------------------------------------------------------------------------

 







FORM OF BILL OF SALE, ASSIGNMENT, ACCEPTANCE
AND ASSUMPTION AGREEMENT


This BILL OF SALE, ASSIGNMENT, ACCEPTANCE AND ASSUMPTION AGREEMENT, made,
executed and entered into as of December 31, 2004, by and among AFG ASIT
Corporation, not in its individual capacity, but solely as Managing Trustee (the
“Managing Trustee”) of AFG Investment Trust C, a Delaware business trust (the
“Assignor”) and Wilmington Trust Company, a Delaware banking corporation, not in
its individual capacity, but solely as trustee (the “Trustee”) of the AFG
Investment Trust C Liquidating Trust (the “Liquidating Trust”).


 
RECITALS
 
WHEREAS, the Trustee and the Assignor are parties to a Liquidating Trust
Agreement dated as of the date hereof (the “Agreement”), pursuant to which the
Assignor has created a Liquidating Trust and engaged the Trustee as trustee to
administer the Liquidating Trust in furtherance of a Plan of Complete
Liquidation and Dissolution, entered into by the Assignor, the Managing Trustee
and certain other parties including the Trustee in its capacity as the Delaware
Trustee of the Assignor on December 31, 2004 (the “Plan”); and


WHEREAS, the Agreement contemplates that the Assignor will place, as of the date
hereof and in furtherance with the Plan, all of its undistributed assets,
including but not limited to, cash, equipment and securities, along with certain
cash reserves subject to disbursement for the Assignor’s and the Liquidating
Trust’s contingent liabilities, into the Liquidating Trust established to
receive said assets and reserves; and


WHEREAS, the Trustee and the Assignor now desire to carry out the intent and
purpose of the Agreement by the execution and delivery to the Trustee by the
Assignor of this instrument evidencing the conveyance, assignment, transfer,
sale and delivery to the Trustee of the Transferred Assets (as hereinafter
defined) the acceptance by the Trustee of same and the assumption by the Trustee
of the Assumed Obligations (as hereinafter defined);
NOW, THEREFORE, in consideration of the foregoing premises and for $10 and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged:


ASSIGNMENT


The Assignor does hereby convey, assign, transfer, sell and deliver unto the
Trustee and its successors and assigns, forever, for the benefit of the
Liquidating Trust, all of Assignor's right, title and interest in, to and under
all of the assets of the Assignor as set forth and more fully described by
category of asset and more fully enumerated by Assignor on Exhibit A, hereto,
including, without limitation any accounts receivable, limited partnership
interests, beneficial interests, rights in litigation, security interests,
contract rights or agreements, rights to payment or distributions or similar
rights that Assignor may possess in same (together, the “Transferred Assets”).


ACCEPTANCE AND ASSUMPTION


The Trustee, not individually but solely in its capacity as Trustee, accepts the
foregoing conveyance, assignment, transfer and delivery of the Transferred
Assets and agrees to assume all liabilities and obligations relating to the
Transferred Assets to the extent specifically set forth in the Agreement (the
“Assumed Obligations”).


TO HAVE AND TO HOLD the Transferred Assets and the Assumed Obligations unto the
Trustee, its successors and assigns, FOREVER, for the benefit of the Liquidating
Trust.


The Assignor hereby constitutes and appoints the Trustee and its successors and
assigns as its true and lawful attorney-in-fact in connection with the
transactions contemplated by this instrument, with full power of substitution,
in the name and stead of the Assignor but on behalf of and for the benefit of
the Trustee and its successors and assigns, to demand and receive any and all of
the assets, properties, rights and business hereby conveyed, assigned, and
transferred or intended so to be, and to give receipt and releases for and in
respect of the same and any part thereof, and from time to time to institute and
prosecute, in the name of the Assignor or otherwise, for the benefit of the
Liquidating Trust or its successors and assigns, proceedings at law, in equity,
or otherwise, which the Trustee or its successors or assigns reasonably deem
proper in order to collect or reduce to possession or endorse any portion of the
Transferred Assets and to do all acts and things in relation to the assets which
the Trustee or its successors or assigns reasonably deem desirable.


This instrument shall be binding upon and shall inure to the benefit of the
respective successors and assigns of the Assignor and the Trustee.


This instrument shall be construed and enforced in accordance with the laws of
the State of Delaware, without regard to conflict of law.


[The remainder of this page is left intentionally blank.]


 
 
 
     

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this Bill of Sale, Assignment,
Acceptance and Assumption Agreement under seal on the date first above written.


ASSIGNOR:


AFG INVESTMENT TRUST C
a Delaware business trust
 
By:    AFG ASIT CORPORATION, not in its individual
capacity, but solely as its Managing Trustee


 
By:    ____________________________
Name:
Title:




By:    WILMINGTON TRUST COMPANY, not in its individual
capacity, but solely as its Delaware Trustee


 
By:    ____________________________
Name:
Title:






TRUSTEE:


WILMINGTON TRUST COMPANY, not in its individual
capacity but solely as Trustee of the
AFG Investment Trust C Liquidating Trust


 
By:    ____________________________
Name:
Title:






 
     

--------------------------------------------------------------------------------





EXHIBIT A


Transferred Assets


Described by Category of Asset





I.   Cash and Cash Equivalents

$____________ as of 12/__/04



II.   Accounts Receivable

All of the receivables listed on the schedule attached hereto dated 12/__/04



III.   Interest in EFG Kirkwood LLC

  __% of the membership interests in EFG Kirkwood LLC, a Delaware limited
liability company, held by Assignor




IV.   Beneficial Interests in Trusts

All of the beneficial interests held by Assignor in the common law trusts on the
schedule attached hereto dated 12/__/04, such beneficial interest being all the
beneficial interest in such trusts except as noted.



V.   Equipment

All of the equipment listed on the schedule attached hereto dated 12/__/04


The amounts or schedules referenced in I, II and VIII above will be updated and
replaced by schedules dated 12/__/04 once all transactions occurring on or prior
to such date are scheduled by the Assignor.



 


--------------------------------------------------------------------------------

     